ORDER

PER CURIAM.
Garfield White appeals his conviction on one count of forcible rape, three counts of forcible sodomy, one count of kidnapping and one count of robbery in the second degree.
White claims that the trial court allowed victim-impact testimony. Although White asserts that the evidence was neither legally nor logically relevant to the facts at issue, “[t]he trial court has broad discretion in determining the relevancy of evidence.” State v. Link, 916 S.W.2d 385, 387 (Mo.App. E.D.1996). The defendant must show that the court erred in admitting the evidence and that prejudice resulted. Id. In this case, White could not possibly show prejudice. The evidence of his guilt was overwhelming.
We have reviewed the briefs of the parties and the record on appeal and find no *533error requiring reversal. As no jurisprudential purpose would be served by a written opinion, we affirm the judgment under Rule 30.25(b).